 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ALEX TANNO,                                            Case No.: 2:18-cv-01693-APG-BNW

 4          Plaintiff                                            Order Dismissing Case

 5 v.

 6 LAS VEGAS METROPOLITAN POLICE
   DEPARTMENT and SHERIFF JOE
 7 LOMBARDO,

 8          Defendants

 9         I previously ordered plaintiff Alex Tanno to file a completed application to proceed in

10 forma pauperis or to pay the full filing fee by September 9, 2019. ECF No. 7 at 7. I advised

11 Tanno that if he failed to do so, I would dismiss the case without further notice. Id. Tanno has

12 not paid the filing fee or submitted an application to proceed in forma pauperis.

13         I THEREFORE ORDER that plaintiff Alex Tanno’s complaint (ECF No. 1-1) is

14 dismissed without prejudice. The clerk of court is instructed to close this case.

15         DATED this 9th day of December, 2019.

16

17
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
